Citation Nr: 0527036	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  95-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to November 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a disability of the cervical spine.  This case 
was previously before the Board in April 1997, at which time 
it was remanded for additional development of the record.  In 
a March 2003 decision, the Board denied service connection 
for a cervical spine disability.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated September 24, 
2003, granted a Joint Motion to Vacate and Remand and vacated 
the Board's March 2003 decision.  By decision dated in 
November 2004, the Board again remanded the case to the RO.  
The case is before the Board for appellate consideration.

Pursuant to a request by the Board, additional evidence was 
obtained and associated with the claims folder.  The RO did 
not have the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and 
(a)(2)(ii) (2003) and noted that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  As noted above, 
the Board remanded the claim in November 2004 to afford the 
RO the opportunity to review the record, to include the 
additional evidence obtained pursuant to the Board's request.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings concerning the cervical spine.

2.  A disability of the cervical spine, to include arthritis, 
was initially documented many years after service, and there 
is no competent medical evidence to link it to service.


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the appellant in March and August 2001 and March 2005.  These 
letters informed the appellant of the information and 
evidence required to substantiate the claim, and of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, to include deck logs, VA 
and private medical records, the reports of a VA examination, 
and statements submitted on behalf of the veteran.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

The veteran contends, in essence, that service connection for 
cervical spine disability is warranted because it is 
etiologically related to a neck injury sustained during 
service.  Specifically, he maintains the cervical spine 
disease process had its onset during service after he fell 
from a ladder in 1961 while serving aboard the U.S.S. 
Taconic.  He contends that he had received treatment for back 
and neck problems at that time.  In addition, he contends 
that his cervical spine problems apparently resolved, and 
that the disability was asymptomatic until he was involved in 
a post-service motor vehicle accident in May 1994.

United States Navy Administrative Records reflect that the 
veteran served aboard the U.S.S. Taconic from mid-August 1960 
to late 1962, and that he was transferred to the U.S.S. 
Rankin, where he served until he was discharged in November 
1963.

The service medical records are entirely negative for any 
subjective complaints or clinical findings of a cervical 
spine disability.  A November 1963 service separation 
examination report reflects that the veteran's spine was 
found to have been normal at discharge.

Post-service VA and private examination reports, dating from 
1975 to 1995, are of record.  A January 1975 VA examination 
report reflects that the veteran's back and neck were 
evaluated as normal.  A June 1995 private medical report 
reflects that the veteran was involved in a motor vehicle 
accident in May 1994.  When examined in June 1994, the 
veteran stated that he went home after the accident, but that 
he began to feel pain in his neck with a numbing sensation 
into his arms.  The examiner felt that the veteran had a 
cervical sprain with radiculopathy.  The physician related 
that when he next saw him in July 1994, the veteran mentioned 
a past history of a neck injury in service 30 years earlier 
when he had fallen from a ladder.  The examining physician 
noted that he had reviewed X-ray of the veteran's cervical 
spine, performed in May 1994, which revealed degenerative 
disc disease from C4-6 with foraminal narrowing from C5-7.  
It was also noted that the veteran had osteophytes both 
anteriorly and foraminal.  The physician further noted that 
the X- rays of the neck showed underlying cervical arthritis 
which had been aggravated by the motor vehicle accident.  The 
examiner's clinical record from the July 1994 visit show that 
the veteran described the in-service injury to the neck.  The 
examiner opined that most likely this was the primary origin 
of his marked spinal degeneration.  A December 1994 VA 
general medical examination report reflects that a diagnosis 
of degenerative disk disease of the cervical spine was 
recorded.  

In September 1995 and in March 1997, the veteran testified at 
the RO in Newark, New Jersey and before the undersigned Board 
member in Washington, D.C, respectively, with respect to the 
disability at issue.  Of record is a photograph of the 
veteran during service which revealed a cast on his right arm 
and hand.  There is no corroboration of an arm or hand injury 
in the veteran's service medical records.

In 1999, the National Personnel Records Center reported, in 
response to a request for sick bay reports from January 1961 
to December 1962, that all available records had been sent 
previously.  

In December 2002, the veteran submitted to the Board deck 
logs, from both the U.S.S. Taconic, dating from September 
1960 to December 1962, and the U.S.S. Rankin, dated in 
January 1963.  While a careful review of the deck logs from 
both the U.S.S. Taconic and U.S.S. Rankin showed treatment 
for injuries sustained by other ship personnel, they do not 
contain any reference to the veteran having injured his 
cervical spine.  The records do reflect that the veteran 
served on shore patrol in March 1962.  Indeed, in a letter to 
the Board dated in December 2002, the veteran conceded that 
the logs did not contain any reference to him being injured 
but maintained that the logs were incomplete and inaccurate 
because his service number was listed incorrectly.  However, 
after a careful review of the logs of both the U.S.S. Taconic 
and U.S.S. Rankin, the Board finds that there is no 
indication that the logs are incomplete or inaccurate.

The veteran's sister submitted a statement in January 2005 in 
which she asserted that her mother had received a call while 
the veteran was in service and was told by a sailor that the 
veteran had fallen and broken his neck.  

In a statement received in February 2005, T.D.M. related that 
he had served with the veteran on the U.S.S. Taconic.  He 
asserted that the veteran fell from a ladder in 1961 and 
injured his neck and back.  He recalled that the veteran had 
a lot of trouble with his neck and that whenever he tilted 
his head forward, the veteran would feel tingling in his 
hands and he would go to sick bay for treatment.  He claims 
that the veteran had trouble for over one month and that he 
was then told he would either outgrow it or it would go away.  

Additional private and VA medical records dated from 1994 to 
2005 reflect continued treatment for complaints referable to 
the cervical spine.  In a statement dated in June 1995, a 
private physician related that he saw the veteran in June 
1995 following his involvement in a motor vehicle accident.  
The veteran stated that he had had a neck injury in service, 
but that he denied any residual symptoms prior to the post-
service accident.  In July 2002, the veteran described to a 
private physician that he had injured his neck in service and 
that, following this, he had incidents when he would have 
extension of his fingers when he flexed his neck.  

Legal criteria and analysis 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The evidence supporting the veteran's claim consists of his 
statements regarding his in-service injury, statements from a 
sister and a service buddy to the effect that each was aware 
that the veteran had injured his neck in service, and the 
opinion of a private physician that the veteran's cervical 
arthritis was aggravated by the motor vehicle accident in 
1994.  

The evidence against the veteran's claim includes the service 
medical records which are negative for complaints or findings 
concerning any injury to the neck.  Even if the Board were to 
assume that the veteran received treatment for an injury to 
the neck in service, as was asserted by a service comrade, it 
is significant to point out that no abnormalities of the 
cervical spine were present on the separation examination in 
November 1963.  While the Board acknowledges that a service 
comrade asserted that the veteran injured his neck during 
service and was treated for it, the absence of any clinical 
evidence in service or for more than 30 years following 
service, minimizes the probative value of this statement.  
Thus, any injury must have been acute and transitory and 
resolved without residual disability.  See 38 C.F.R. 
§ 3.303(b) (2004).  It is implausible that the veteran 
sustained a broken neck, as his sister claims, and that fact 
not to be noted in his service medical records.  

As noted above, the first clinical evidence of any disability 
of the cervical spine was in 1994, following a motor vehicle 
accident.  The Board acknowledge that a private physician has 
asserted that the veteran's cervical spine disability had its 
onset in the in-service injury.  The fact remains, however, 
that this opinion was predicated on a history reported by the 
veteran.  It must be emphasized that the objective evidence 
fails to support that history.  As the Board is not bound to 
accept medical conclusions which are based on a history 
supplied by the veteran, where the history is unsupported by 
the medical evidence, Black v. Brown, 5 Vet. App. 177, 180 
(1993), the Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  The Board finds that the objective clinical evidence 
of record is of greater probative value than the veteran's 
statements regarding the etiology of his disability, and a 
nexus opinion based solely on a medical history as 
subjectively reported by the veteran.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a disability of the 
cervical spine.  


ORDER

Service connection for a cervical spine disability is denied.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


